DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on November 18, 2020.
Claims 1 and 14 have been amended and are hereby entered.
Claim 8 has been cancelled.
Claims 21 and 22 have been added.
Claims 1 – 7 and 9 – 22 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on February 3, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action.

Response to Amendments
Applicant’s amendments to the claims, filed November 18, 2020, caused the withdrawal of the rejection under 35 U.S.C. §102 of claims 1 – 9 and 12 – 17 as being anticipated by Oh as set forth in the office action mailed August 18, 2020. Claim 8 has been cancelled.
Applicant’s amendments to the claims, filed November 18, 2020, caused the withdrawal of the rejection under 35 U.S.C. §103 of claims 1, 2, 5 – 7, 10 – 13, and 15 – 18 as unpatentable over Katoh as set forth in the office action mailed August 18, 2020.

Response to Arguments
Applicant’s arguments, see pages 41 - 42, filed November 18, 2020, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection under §112(b) of August 18, 2020 has been withdrawn. 
Applicant's arguments filed August 18, 2020 with respect to the rejection under 35 U.S.C. §103 of claims  1 – 9, 12 – 17, 19 and 20 as unpatentable over Forest and Oh have been fully considered but they are not persuasive. Applicant argues that the claims as amended do not allow for the compound of Oh. However, as shown below, Formula 15 of Oh is a structural isomer of compounds that are still within the scope of the claim and render the claimed compound obvious.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 7 and 9 - 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite the limitation that “when Ar1 is represented by Formula 2-7, ii) L1 is represented by one selected from Formulae 5 and 6, iii) n1 is 1, iv) a5 and a6 are each 0, v) Y1 and Y2 are each a single bond, vi) CY2 and CY3 of Formula 3 are each a benzene group, then R13 is not a carbazolyl group.” As there is no conjunction between elements i) – vi), it is unclear if R13 is not a carbazolyl group when any of the 6 conditions are met, or only if all the 6 conditions are met.
For examination purposes, the claim is interpreted to encompass either option.
Claims 2 – 7 and 9 – 20 are rejected as being dependent on claim 1. 
Claims 7 and 13 refer to R10
For examination purposes, the R10 limitations are considered to be moot. Since claim 13 only provides limitation for R10, the claim limitations are inherently met by any compound reading on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 - 6, 9, 10 - 13, 17, 21 and 22  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aspuru-Gutzik (US20180212158).
As per claim 1, 2, 4 - 6, 9, 10 – 13, 17, 21 and 22 Aspuru-Gutzik teaches:
An organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer ([0009]: “The present invention is an organic light-emitting device comprises a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode. The organic layer comprises at least one light-emitting molecule selected from the compounds disclosed herein.)
Wherein the emission layer comprises at least one of a condensed cyclic compound represented by 
    PNG
    media_image1.png
    48
    120
    media_image1.png
    Greyscale
(Aspuru-Gutzik teaches compound 240 in 
    PNG
    media_image2.png
    438
    311
    media_image2.png
    Greyscale
, which reads on the claimed Formula 1 wherein Ar1 is represented by Formula 2-7 where R11, R12, and R14 are hydrogen and R13 is a carbazolyl group; Ar2 is represented by Formula 3; L1 is a group represented by Formula 6 and a group represented by Formula 5; n1 is 2; CY2, CY5 and CY6 are all C6 carbocyclic groups, namely benzene groups; CY3 is a C5 heterocyclic group; Z1 to Z3 are all C(R); Y1 and Y2 are both single bonds; R1 to R3, R20, R30, and R60 are all hydrogen; R50 is an unsubstituted C11 heteroaryl group, namely an azacarbazole, which is interpreted to be a carbazolyl group;  Ar2 is a group selected from 3-7, where Z5, Z6, and Z8 are all carbon and Z7 is nitrogen and R21 to R24 are all hydrogen; as per claim 10, the linking group reads on Formula 1-8; as per claim 12, the compound comprises 4 carbazole groups)
Wherein a ratio of an emission component of thermally activated delayed fluorescence (TADF) emitted from the condensed cyclic compound to a total emission component emitted from the emission layer is about 80% or more (Aspuru Gutzik teaches that molecules such as those taught consist of donor and acceptor moieties connected by a bridge to exhibit thermally activated delayed fluorescence ([0049 – 0050]). As Aspuru Gutzik teaches that these TDAF material can emit light in the organic layer of the light emitting device ([0009]), and does not teach any additional dopants, it would naturally follow that the emission from the compound is 100%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 7, 9, and 12 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20120104371).

As per claims 1 – 9, 12 - 14, and 18, Oh teaches:
An organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer ([0018]: “Organic electroluminescent device includes a first electrode, a second electrode facing the first electrode; and an emitting material layer between the first and second electrodes.”)
Wherein the emission layer comprises at least one of a condensed cyclic compound represented by 
    PNG
    media_image1.png
    48
    120
    media_image1.png
    Greyscale
(Oh teaches phosphorescent compounds such as [Formula 15] in [0143]: 
    PNG
    media_image3.png
    277
    309
    media_image3.png
    Greyscale
. This compound is a structural isomer of compound 20 in claim 14 
    PNG
    media_image4.png
    131
    96
    media_image4.png
    Greyscale
, and differs only in the location of the carbazole bonded directly to the azacarbazole.
The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)
The isomer of Formula 15 reads on the claims where Ar1 is represented by Formula 2-7 where R12 - R14 are hydrogen and R11 is a carbazolyl group; Ar2 is represented by Formula 3; L1 is a group represented by Formula 6; n1 is 1; CY2, CY3 and CY6 are all C6 carbocyclic groups, namely benzene groups; Z1 to Z3 are all C(R); Y1 and Y2 are both single bonds; R1 to R3, R20, R30, and R60 are all hydrogen; Ar2 is a group selected from 3-7, where Z5 – Z8 are all carbon and R21 to R24 are all hydrogen; as per claim 12, the compound comprises 3 carbazole groups)
Oh appears silent with respect to the property of delayed fluorescence. Since Oh teaches the same structure as disclosed by the Applicant, the property of delayed fluorescence is considered to be inherent, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112. As it is unclear whether the claim is seeking for the condensed cyclic compound to be a host or a dopant, the use of the compound as a phosphorescent host ([0138]) in Oh is interpreted to read on the claims. If the compound is used as a phosphorescent host, it would be 
As per claim 15, Oh teaches:
The first electrode is an anode and the second electrode is a cathode and the organic layer comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode where the hole transport region comprises at least one selected from a hole blocking layer, an electron transport layer, and an electron injection layer ([0068 – 0069]: “The first electrode… serve[s] as an anode… The second electrode… serve[s] as a cathode…. To increase an emission efficiently, the organic emitting layer 120 includes a hole injection layer (HTL) 121, a hole transporting layer (HIL) 122, an emitting material layer (EML) 123, an electron transporting layer (ETL) 124 and an electron injection layer (EIL) 125.”)
As per claims 16 and 17, Oh appears silent with respect to the property of emission wavelength and the property of delayed fluorescence. Since Oh teaches the same structure as disclosed by the Applicant, the property of emission wavelength and delayed fluorescence is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.)

Claims 1 -7, 9, and 12 - 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest (US20150171359) and Oh (US20120104371).
As per claim 1 - 7, 9, and 12 - 17, and 19 Forrest teaches: 
An organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer wherein the first electrode is an anode and the second electrode is a cathode and the organic layer comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode where the hole transport region comprises at least one selected from a hole blocking layer, an electron transport layer, and an electron injection layer ([0076]: “Device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, and a cathode 160.”) 
Wherein the emission layer further comprises a host, and the host is the majority of the layer ([0104]: “The emissive layer may further include an electron transport compound as a host material…. The concentration of the electron transporting compound ranges from 100 wt.% to 70 wt.% or 95 wt.% to 70 wt%.”)
Forrest broadly teaches the use of phosphorescent dopants in the emission layer (Abstract), but does not teach:
Wherein the emission layer comprises at least one of a condensed cyclic compound represented by 
    PNG
    media_image1.png
    48
    120
    media_image1.png
    Greyscale

Wherein a ratio of an emission component of thermally activated delayed fluorescence (TADF) emitted from the condensed cyclic compound to a total emission component emitted from the emission layer is about 80% or more
As shown above, Oh teaches Formula 15, which is a structural isomer of the claimed compound in Formula 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the phosphorescent compound of Oh in the device of Forrest. One of ordinary skill would have been motivated to make this modification because Forrest teaches an organic light emitting devices for phosphorescent compounds emitting light at a wavelength of less than 500 nm ([0103]). Oh teaches known phosphorescent compounds. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
When the dopant of Oh is used in the device of Forrest, the organic light emitting element does not comprise an organometallic compound, meeting the limitations of claim 20.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789